836 F.2d 547Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mary D.S. PETERS, Plaintiff-Appellant,v.RICHLAND COUNTY, SOUTH CAROLINA, Frank Powell, RichlandCounty Sheriff, David Mark Hoffman, James Roe, RichlandCounty Sheriffs' Deputies, Walter Jones, Richland CountyJudge, P.E. Morris, United States Marshal, Beaufort County,South Carolina, Morgan J. McCutchen, Beaufort CountySheriff, George Coe, Jane Doe, Beaufort County Sheriffs'Deputies, Chester C. Mattox, Beaufort County JailAdministrator, Ladson F. Howell, Beaufort County Attorney,Luke N. Brown, Jr., Common Pleas Judge, Defendants-Appellees.
No. 87-1036.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 30, 1987.Decided Dec. 15, 1987.

Mary D.S. Peters, appellant pro se.
C. Dennis Aughtry, William F. Able, County Attorney, for appellee Richland County, South Carolina.
William Henry Davidson, II, David Leon Morrison, Nauful & Ellis, PA, and Stephen P. Hughes, for appellee Powell.
William Henry Davidson, II, David Leon Morrison, for appellees Hoffman, Roe, Jones.
Raymond Emery Clark, Assistant United States Attorney, for appellee Morris.
Stephen P. Hughes, for appellees Beaufort County, South Carolina, McCutchen, Coe, Doe, Mattox, Howell.
Edwin Eugene Evanas, Senior Assistant Attorney General, B.J. Willoughby, Office of the Attorney General of South Carolina, for appellee Brown.
Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's orders accepting the magistrate's recommendation and dismissing the case is without merit.  Because the dispositive issues recently have been authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Peters v. Richland County, South Carolina, C/A No. 3:84-2932 (D.S.C.  Jan. 13, 1987).


2
AFFIRMED.